This appellant, defendant below, was indicted for the offense of grand larceny. The specific charge being that he feloniously took and carried away 30 sacks of sugar of the aggregate value of $134, the personal property of Roy Summers. The second count in the indictment charged that he did buy, receive, conceal, or aid in concealing 30 sacks of sugar, of the aggregate value of $134.25, the personal property of Roy Summers, knowing that it was stolen, and not having the intent to restore it to the owner, etc.
Upon arraignment he interposed a plea of not guilty. The trial resulted in his conviction of grand larceny under the first count of the indictment. He was accordingly adjudged guilty by the court and was duly sentenced to serve an indeterminate term of imprisonment in the penitentiary for a term of not less than three years, nor more than five years. From the judgment of conviction pronounced and entered, this appeal was taken.
The only question presented for our consideration on this appeal is the regularity of the proceedings in the court below as shown by the record. There is no bill of exceptions, nor is the oral charge of the court set out; in the absence of either, the charges refused to the defendant and incorporated in the record are not presented for review and cannot be considered.
We find upon examination that the record is regular and without error, therefore the judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.